 Case 2:18-cv-08420-RGK-PJW Document 200 Filed 08/25/21 Page 1 of 3 Page ID #:2013



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     JONATHAN S. GALATZAN
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    DAN G. BOYLE (Cal. Bar No. 332518)
     Assistant United States Attorney
6    Asset Forfeiture Section
          1400 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-2426
          Facsimile: (213) 894-0142
9         E-mail:    Daniel.Boyle2@usdoj.gov
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                 WESTERN DIVISION
15   UNITED STATES OF AMERICA,              No. 2:18-cv-08420-RGK-PJW

16             Plaintiff,                   PLAINTIFF’S STATUS REPORT
                                            REGARDING STAYED CASE
17                  v.

18   $1,546,076.35 IN BANK FUNDS
     SEIZED FROM REPUBLIC BANK OF
19   ARIZONA ACCOUNT ‘1889, ET AL.,

20             Defendants.

21

22   JAMES LARKIN, ET AL.,
23             Claimants.
24

25
          1.   On January 20, 2021, this Court ordered this consolidated
26
     civil forfeiture action stayed pending the conclusion of criminal
27
     actions in the District of Arizona captioned United States v. Michael
28
     Lacey, et al., No. CR 18-422-PHX-SMB (the “Lacey Action”), United
                                       1
 Case 2:18-cv-08420-RGK-PJW Document 200 Filed 08/25/21 Page 2 of 3 Page ID #:2014



1    States v. Ferrer, No. CR 18-464-PHX-SMB (the “Ferrer Action”), and
2    United States v. Backpage.com, LLC, et al., No. CR 18-465-PHX-SMB

3    (the “Backpage Action”), each of which is pending before the Hon.

4    Susan M. Brnovich and is related to this consolidated action. [ECF

5    No. 189].   The stay order required the parties to report to the Court
     regarding any developments occurring in the related criminal actions
6
     that might justify modifying the stay. 1
7
          2.     Trial in the Lacey Action is currently set for September 1,
8
     2021, and government counsel and counsel for certain of the Claimants
9
     who are defendants in that action are in active trial preparation.
10
     Trial in the Lacey Action is schedule to conclude in late November or
11
     early December of 2021.
12
          3.     In the Ferrer and Backpage Actions, a status conference on
13
     ancillary proceedings regarding the potential criminal forfeiture of
14
     some of the same assets in controversy here is set for January 11,
15   2022.
16        4.     The Lacey, Ferrer, and Backpage Actions arise from the same
17   general facts as this forfeiture action.       Given the impending trial
18   in the Lacey Action, and the ongoing nature of the ancillary
19   proceedings in the Ferrer and Backpage Actions, the parties 2 believe
20   that a stay continues to be warranted, pursuant to 18 U.S.C.

21   § 981(g).

22

23
          1 In the Court’s January 20, 2021 Order, this Court ordered that
     plaintiff file a status report every 90 days, commencing April 20,
24   2021. Government counsel misread the Court’s Order, and recognizes
     that the government failed to file at least one timely status report
25   based on this mistaken reading of the Order. Government counsel
     apologizes profusely for this error, which will not be repeated.
26
          2 Counsel for Claimants Larkin, Lacey, Spear, Brunst, and
27   Leeward Holdings, Camarillo Holdings, Vermillion Holdings, Cereus
     Properties, Shearwater Investments, and Broadway Capital have stated
28   that they do not oppose a continued stay.
                                           2
 Case 2:18-cv-08420-RGK-PJW Document 200 Filed 08/25/21 Page 3 of 3 Page ID #:2015



1         5.   Accordingly, plaintiff requests that the stay in this case
2    continue in effect pending the resolution of the related criminal

3    cases, or upon motion of any party.

4         6.   Pursuant to the Court’s Order filed on January 20, 2021,

5    plaintiff will file a status report on the proceedings in the Lacey
     Action criminal trial no later than November 23, 2021.
6
          7.   If any of the related criminal matters is completed before
7
     any report is due, plaintiff will move to vacate the stay within 30
8
     days of the completion of the criminal matter.        Any party having
9
     filed an answer must do so within 30 days of the entry of an order
10
     lifting the stay.
11

12
     Dated: August 25, 2021              Respectfully submitted,
13
                                         TRACY L. WILKISON
14                                       Acting United States Attorney
                                         SCOTT M. GARRINGER
15                                       Assistant United States Attorney
                                         Chief, Criminal Division
16                                       JONATHAN S. GALATZAN
                                         Assistant United States Attorney
17                                       Chief, Asset Forfeiture Section

18
                                          /s/ Dan G. Boyle
19                                       DAN G. BOYLE
                                         Assistant United States Attorney
20
                                         Attorneys for Plaintiff
21                                       UNITED STATES OF AMERICA

22

23

24

25

26

27

28

                                           3
